FILED
                           NOT FOR PUBLICATION
                                                                            DEC 12 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-30149

              Plaintiff-Appellee,                D.C. No.
                                                 4:14-cr-00026-RRB-1
 v.

GUY CHRISTOPHER MANNINO,                         MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Alaska
                    Ralph R. Beistline, District Judge, Presiding

                          Submitted December 8, 2017**
                              Seattle, Washington

Before: HAWKINS, McKEOWN, and CHRISTEN, Circuit Judges.

      Guy Christopher Mannino appeals his jury conviction for three counts of

solicitation of murder in violation of 18 U.S.C. § 373. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1. Sufficient evidence supports Mannino’s convictions. United States v.

Romero, 282 F.3d 683, 686 (9th Cir. 2002). The evidence allowed reasonable

jurors to conclude, beyond a reasonable doubt, that Mannino had the requisite

intent to solicit the murders. Julius Chambers testified that Mannino asked him to

commit the murders, provided him with information about the victims, suggested

ways to commit the murders, offered him access to weapons and explosives with

which to commit the murders, a place to stay, and aid in escaping. The

government presented audio recordings in which Mannino discussed the murder

plots with Chambers. And the trial court submitted notes and diagrams detailing

Mannino’s murder plots—either written by Chambers at the direction of Mannino

or written by Mannino himself.

      2. There was no error in failing to provide a renunciation defense instruction

sua sponte. Mannino did not request such an instruction nor did he rely on the

defense in his theory of the case. United States v. Montgomery, 150 F.3d 983, 996

(9th Cir. 1998). Thus, there was no duty to give the instruction.

      3. The alleged instances of prosecutorial misconduct were harmless given

the overwhelming evidence of Mannino’s guilt. United States v. Alcantara-

Castillo, 788 F.3d 1186, 1190–91 (9th Cir. 2015).

      AFFIRMED.


                                          2